Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (O’Dwyer, J.), rendered August 3, 1988, convicting him of criminal sale of a controlled substance in the fifth degree under Indictment No. 6356/87, upon his plea of guilty, and imposing sentence, and (2) a judgment of the same court (Eng, J.), also rendered August 3, 1988, convicting him of attempted criminal sale of a controlled substance in the fifth degree, under Superior Court Information 10491/88, upon his plea of guilty, and imposing sentence.
Ordered that the judgments are affirmed.
The defendant never moved to withdraw his guilty plea under Indictment No. 6356/87. Having failed to raise the claim that his allocution disclosed the existence of a possible agency defense before the Supreme Court by motion to vacate the plea or otherwise, the defendant’s current contention is unpreserved for appellate review (CPL 470.05 [2]; People v Mackey, 77 NY2d 846; People v Fairclough, 116 AD2d 586), and reversal is not warranted in the interest of justice. Inasmuch as the defendant’s guilty plea under Indictment No. 6356/87 is sustained, his related plea under Superior Court Information 10491/88 need not be set aside (cf., People v Fuggazzatto, 62 NY2d 862; People v Clark, 45 NY2d 432). Balletta, J. P., Miller, Ritter and Copertino, JJ., concur.